DETAILED ACTION
This Non Final Office Action is in response to the arguments and amendments filed December 14, 2020 and Request for Continued Examination filed January 13, 2021.
Claims 3, 10, and 16 have been cancelled. 
Claims 1, 6, 8, 9, 15 and 18 have been amended.
Claims 1, 2, 4-9, 11-15, and 17-23 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-9, 13-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mote et al [2014/0230053], hereafter Mote, in view of Jain et al [2015/0287100], hereafter Jain, further in view of Dillard et al [9,672,555], hereafter Dillard.
Regarding claim 1, Mote discloses a method, comprising: 
obtaining, by a device, information that identifies a product or service (Fig 4 and paragraphs [12-21]; Mote discloses a fraudulent review system that receives product information including reviews, ratings, information related to software applications, and content.); 
collecting, by the device, one or more reviews associated with the product or service from a plurality of sources, wherein each review of the one or more reviews includes respective review information (Fig 4 and paragraphs [12-27]; Mote discloses a fraudulent review system that receives product information including reviews, ratings, information related to software applications, and content. The review information includes different submission information such as ratings, social networking interactions, abuse flags, shares, comments, and likes (interpreted as respective review information). The “plurality of sources” is interpreted through the review submission analyzer receiving reviews from a plurality of applications on the application store.); 
processing, by the device, the one or more reviews to determine respective additional review information associated with each review of the one or more reviews (Fig 4 and paragraphs [24-34]; Mote discloses that the submission analyzer uses the user submission (comments, rating,  
the additional review information including, for each respective review, an indicator of review authenticity (Fig 4 and paragraphs [24-36]; Mote discloses that the submission analyzer uses the user submission (comments, rating, shares) alongside additional review information (volume of user submissions, timestamps of user submissions, rate of submissions as a ratio for downloaded products) to determine if the reviews are fraudulent.); 
a review history associated with a user profile associated with the respective review (Fig 4 and paragraphs [24-34]; Mote discloses that the submission analyzer uses the user submission (comments, rating, shares) alongside additional review information (volume of user submissions, rate of submissions as a ratio for downloaded products, related user accounts to the suspicious user account/review) to determine if the reviews are fraudulent.); and 
a measure of influence associated with the user profile (Paragraphs [19-34]; Mote discloses that the system receives and analyzes user submissions based on likes and other social media interactions (interpreted as measure of influence as based on originally filed specification [21-25]).); 
selecting, by the device and using a machine learning model, a particular review, of the one or more reviews, based on the review information and the additional review information associated with the one or more reviews (Fig 4 and paragraphs [24-42]; Mote discloses that the review submission analyzer utilizes weights derived via machine learning based on the submission information (the above review and additional information) to analyze and process the detection conclusion (fraudulent or not) for the review/user account.), 
wherein selecting the particular review comprises: U.S. Patent Application No. 16/405,823 
Attorney Docket No. 0104-0241providing, as input to the machine learning model, the respective additional review information associated with each review of the one or more reviews (Fig 4 and paragraphs [24-42]; Mote discloses that the review submission analyzer utilizes weights derived via machine learning based on the submission information (the above review and additional information) to analyze and process the detection conclusion (fraudulent or not) for the review/user account.), 
receiving, as output from the machine learning model, respective relevance scores indicating, for each review of the one or more reviews, a respective measure of importance that is based on the additional review information (Fig 4 and paragraphs [24-42]; Mote discloses that the submission analyzer basis the conclusion from a suspicion score. Mote further discloses a threshold suspicion level with respect to the suspicion , and 
selecting the particular review based on a particular respective relevance score, for the particular review, being higher than the other respective relevance scores of the respective relevance scores (Fig 4 and paragraphs [24-42]; Mote discloses that based on the suspicion score that a review/account is fraudulent and selected for the detection conclusion which includes selecting accounts to receive penalties (warnings, suspension, cancelling, penalizing an account). The suspicion score can be used to determine if the comment is above a threshold and having the detection conclusion generated based on the threshold (interpreted as higher than the other respective relevance scores).);
processing, by the device, the particular review to determine a comment concerning the product or service (Fig 4 and paragraphs [24-42]; Mote discloses that the system determines a detection conclusion for the review/user account associated with the review. Mote further discloses that the system describes different penalties for the account/review and a flagging system regarding different levels of suspicion (interpreted as determine a comment concerning the product/service).);
Mote discloses the above-enclosed limitations with regards to a fraudulent review system using a machine learning model to flag and 
Jain teaches generating, by the device and based on the comment, a suggested response to the particular review (Fig 2, 3, 7, 8, 16, and paragraphs [118-124, and 160-163]; Jain teaches that a similar user review response system allows for a determined comment (based on positive, negative, or other elements) to be responded to and generate a suggested response.); 
causing display, by the device and on a display of a client device, of a prompt for causing the suggested response to be posted in response to the particular review (Fig 2, 3, 7, 8, 16, and paragraphs [118-124, and 160-163]; Jain teaches that a similar user review response system allows for a determined comment (based on positive, negative, or other elements) to be responded to and generate a suggested response. The system displays the suggested responses for the business representative to select or refuse to respond.); 
obtaining, by the device and from the client device, input indicating selection of the suggested response and causing, by the device, the suggested response to be posted to a source associated with the particular review (Fig 2, 3, 7, 8, 16, and paragraphs [118-124, and 160-
The suggested response and selection by a business representative is determined through the system analysis using review and metadata information (similar to Mote using review and additional information regarding a fraudulent review). Mote discloses that the review analyzer has a manual review component and Jain teaches that the review response is selected by a business representative, so the combination is combining the method and aspects of the review detection of Mote with the suggested response within a manual review as taught by Jain which would be obvious when the penalties and responses disclosed by both Jain and Mote can be severe punishments (suspension or cancellation of an account) or positive feedback to retain customers (apologies or incentives) which allows for a greater spectrum of responses that would help the business reputation in responding to a plurality of situations.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the fraudulent review system detecting and responding to comments via machine learning 
Therefore, from this teaching of Jain, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the fraudulent review system detecting and responding to comments via machine learning scores of Mote to include the ability of the responses to be suggested and having a user select the response to be posted as taught by Jain for the purposes of the penalties and responses disclosed by both Jain and Mote can be severe punishments (suspension or cancellation of an account) or positive feedback to retain customers (apologies or incentives) which allows for a greater spectrum of responses that would help the business reputation in responding to a  
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the machine learning model has been trained to generate a minimum feature set and applying a classification technique to the feature set;
Dillard teaches wherein the machine learning model has been trained by pre-processing historical reviews to generate a minimum feature set that corresponds to the additional review information and applying a classification technique to the feature set (C13:7 to C15:25; Dillard teaches a similar customer review comment selection system that trains a machine learning model using a minimum feature classification technique with respect to how the comment is classified within the system. The system scores positive and negative sentiment ratings similar to the combination (specifically Mote) that teaches using the comment positive/negative rating to determine fraudulent reviews. It would be obvious to combine the training of machine learning using techniques to improve the comment rating system of the combination the ability for the training to include a minimum feature set with classification techniques as taught by Dillard as the minimum feature and classification technique allows for improved accuracy and error reduction within the model [Dillard C15:5-25].
Examiner notes that the training step as currently claimed is a passive limitation that occurs outside the scope of the claimed invention. The claims merely describe that at some point in time prior to the system analyzing that the model has been trained. Thus the training is merely to be completed as some point in time and can be trained prior to the active claim limitation steps. Further, in terms of compact prosecution, Dillard, within the combination, teaches the classification and minimum feature training.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the trained machine learning model based user comment system of the combination the ability for the training to include a minimum feature set and applying a classification technique as taught by Dillard since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the minimum feature and classification technique allows for improved accuracy and error reduction within the model [Dillard C15:5-25].
Therefore, from this teaching of Dillard, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the trained machine learning model based user 
Regarding claim 2, the combination teaches the above-enclosed limitations;
Mote further discloses wherein collecting the one or more reviews comprises: collecting a plurality of reviews from the plurality of sources; identifying a set of reviews, of the plurality of reviews, that are associated with the product or service; and selecting the one or more reviews, of the set of reviews, based on a content associated with the one or more reviews (Fig 4 and paragraphs [12-14 and 18-31]; Mote discloses a fraudulent review system that receives product information including reviews, ratings, information related to a plurality of software applications and content (interpreted as plurality of sources). The system analyzes reviews submissions to a target application (interpreted as set of reviews). Mote further discloses that the system analyzes the reviews to determine whether a particular comment/review is suspicious.). 
Regarding claim 4, the combination teaches the above-enclosed limitations; 
wherein processing the one or more reviews to determine the respective additional review information associated with each review of the one or more reviews comprises: processing, using a sentiment analysis technique, the one or more reviews to determine a respective sentiment associated with each review of the one or more reviews (Fig 7, 8, 18, and paragraphs [55-57 and 118-124]; Jain teaches that the review information collected and analyzed for the suggested response (similar to Mote with regards to the review and additional information) includes a sentiment analysis technique to analyze a positive or negative sentiment within the review/comment.).  
Regarding claim 5, the combination teaches the above-enclosed limitations; 
Mote further discloses wherein processing the one or more reviews to determine the respective additional review information associated with each review of the one or more reviews comprises: processing the one or more reviews to determine a respective user profile associated with each review of the one or more reviews (Paragraphs [24-27]; Mote discloses that the review system can determine a user account (interpreted as user profile) associated with reviews and process regarding whether the account is a spam account or fraudulent.);
Jain teaches determining a respective measure of influence of the respective user profile associated with each review of the one or more reviews (Paragraphs [145-151]; Jain teaches a similar processing for comments/reviews based on spam where the spam accounts are determined using a measure of influence (advertising reach and other engagement elements). Jain further teaches that the system can determine positive aspects of influence with persona matching to determine opportunities for rewards based on the influence of the single user/persona of multiple accounts/publishers.).
Therefore, from this teaching of Jain (as per the combination in the independent claim), it would have been obvious to further combine the user account spam detection of Mote with the ability to have a similar spam detection using measure of influence as taught by Jain for the purposes of determining and capturing the more pressing spam accounts that have a wider breadth and reach for spamming reviews which would optimize time and responses rather than focusing solely on small players that don’t hold that much reviewing/content influence power.
Regarding claim 6, the combination teaches the above-enclosed limitations; 
Mote further discloses wherein processing the one or more reviews to determine the respective additional review information associated with each review of the one or more reviews comprises: for a review of the one or more reviews: 
identifying the user profile;  Attorney Docket No. 0104-0241determining, based on the user profile, a history of user reviews concerning the user profile (Fig 4 and paragraphs [24-34]; Mote discloses that the fraudulent review system identifies suspicious user accounts (interpreted as user profile) based on a history of previously submitted reviews/comments.); and 
determining, based on the history of user reviews, an indicator of review authenticity concerning the review (Fig 4 and paragraphs [24-34]; Mote discloses the fraudulent review system receives and analyzes user reviews for products/services has an analysis aspect to determine whether the submission is authentic, fraudulent, illegitimate based on the content and other information of the review.).
Regarding claim 7, the combination teaches the above-enclosed limitations; 
Jain further teaches wherein causing the response to be posted to the source comprises: determining an application programming interface (API) associated with the source; and sending the suggested response to the source via the API to cause the source to post the suggested response in response to the particular review (Fig 4 and paragraphs [47-50, 64-67, 121-124, and 141-144]; Jain teaches that the response system responds to the particular reviews through the API of the publisher.).  
Regarding claim 8, Mote discloses a device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to (Figs 1, 2, 3, 5, and paragraphs [14-17 and 43-51]; Mote discloses the storage and processors to execute the system.): 
obtain information that identifies a product or service (Fig 4 and paragraphs [12-21]; Mote discloses a fraudulent review system that receives product information including reviews, ratings, information related to software applications, and content.); 
collect one or more reviews associated with the product or service from one or more sources, wherein each review of the one or more reviews includes respective review information (Fig 4 and paragraphs [12-27]; Mote discloses a fraudulent review system that receives product information including reviews, ratings, information related to software applications, and content. The review information includes different submission information such as ratings, social networking interactions, abuse flags, shares, comments, and likes (interpreted as respective review information). The “plurality of sources” is interpreted through the review submission analyzer receiving reviews from a plurality of applications on the application store.); 
process the one or more reviews to determine respective additional review information associated with each review of the one or more reviews (Fig 4 and paragraphs [24-34]; Mote discloses that the submission analyzer uses the user submission (comments, rating, shares) alongside additional review information (volume of user submissions, 
the additional review information including, for each respective review: 
an indicator of review authenticity (Fig 4 and paragraphs [24-36]; Mote discloses that the submission analyzer uses the user submission (comments, rating, shares) alongside additional review information (volume of user submissions, timestamps of user submissions, rate of submissions as a ratio for downloaded products) to determine if the reviews are fraudulent.); 
a review history associated with a user profile associated with the respective review (Fig 4 and paragraphs [24-34]; Mote discloses that the submission analyzer uses the user submission (comments, rating, shares) alongside additional review information (volume of user submissions, rate of submissions as a ratio for downloaded products, related user accounts to the suspicious user account/review) to determine if the reviews are fraudulent.); and 
a measure of influence associated with the user profile (Paragraphs [19-34]; Mote discloses that the system receives and analyzes user submissions based on likes and other social media interactions (interpreted as measure of influence as based on originally filed specification [21-25]).); 
select, using a machine learning model, a particular review, of the one or more reviews, based on the review information and the additional review information associated with the one or more reviews, wherein the one or more processors (Fig 4 and paragraphs [24-42]; Mote discloses that the review submission analyzer utilizes weights derived via machine learning based on the submission information (the above review and additional information) to analyze and process the detection conclusion (fraudulent or not) for the review/user account., 
when selecting the particular review, are configured to: 
provide, as input to the machine learning model, the respective additional review information associated with each review of the one or more reviews (Fig 4 and paragraphs [24-42]; Mote discloses that the review submission analyzer utilizes weights derived via machine learning based on the submission information (the above review and additional information) to analyze and process the detection conclusion (fraudulent or not) for the review/user account.), 
receive, as output from the machine learning model, respective relevance scores indicating, for each review of the one or more reviews, a respective measure of importance that is based on the additional review information (Fig 4 and paragraphs [24-42]; Mote discloses that the submission analyzer basis the conclusion from a suspicion score. Mote further discloses a threshold suspicion level with respect to the suspicion , and 
select the particular review based on a particular respective relevance score, for the particular review, being higher than the other respective relevance scores of the respective relevance scores (Fig 4 and paragraphs [24-42]; Mote discloses that based on the suspicion score that a review/account is fraudulent and selected for the detection conclusion which includes selecting accounts to receive penalties (warnings, suspension, cancelling, penalizing an account). The suspicion score can be used to determine if the comment is above a threshold and having the detection conclusion generated based on the threshold (interpreted as higher than the other respective relevance scores).);
process the particular review to determine a comment concerning the product or service (Fig 4 and paragraphs [24-42]; Mote discloses that the system determines a detection conclusion for the review/user account associated with the review. Mote further discloses that the system describes different penalties for the account/review and a flagging system regarding different levels of suspicion (interpreted as determine a comment concerning the product/service).);
Mote discloses the above-enclosed limitations with regards to a fraudulent review system using a machine learning model to flag and process user reviews/accounts, however, Mote does not specifically disclose 
Jain teaches generate, based on the comment, a suggested response to the particular review (Fig 2, 3, 7, 8, 16, and paragraphs [118-124, and 160-163]; Jain teaches that a similar user review response system allows for a determined comment (based on positive, negative, or other elements) to be responded to and generate a suggested response.); 
cause display, on a display of a client device, of a prompt for causing the suggested response to be posted in response to the particular review (Fig 2, 3, 7, 8, 16, and paragraphs [118-124, and 160-163]; Jain teaches that a similar user review response system allows for a determined comment (based on positive, negative, or other elements) to be responded to and generate a suggested response. The system displays the suggested responses for the business representative to select or refuse to respond.); 
obtain, from the response from the client device, input indicating selection of the suggested response; determine, based on the review information included in the particular review, a particular source, of the one or more sources, associated with the particular review; and cause the suggested response to be posted to the particular source (Fig 2, 3, 7, 8, 16, and paragraphs [118-124, and 160-163]; Jain teaches that a similar 
The suggested response and selection by a business representative is determined through the system analysis using review and metadata information (similar to Mote using review and additional information regarding a fraudulent review). Mote discloses that the review analyzer has a manual review component and Jain teaches that the review response is selected by a business representative, so the combination is combining the method and aspects of the review detection of Mote with the suggested response within a manual review as taught by Jain which would be obvious when the penalties and responses disclosed by both Jain and Mote can be severe punishments (suspension or cancellation of an account) or positive feedback to retain customers (apologies or incentives) which allows for a greater spectrum of responses that would help the business reputation in responding to a plurality of situations.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the fraudulent review system detecting and responding to comments via machine learning 
Therefore, from this teaching of Jain, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the fraudulent review system detecting and responding to comments via machine learning scores of Mote to include the ability of the responses to be suggested and having a user select the response to be posted as taught by Jain for the purposes of the penalties and responses disclosed by both Jain and Mote can be severe punishments (suspension or cancellation of an account) or positive feedback to retain customers (apologies or incentives) which allows for a greater spectrum of responses that would help the business reputation in responding to a  
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the machine learning model has been trained to generate a minimum feature set and applying a classification technique to the feature set;
Dillard teaches wherein the machine learning model has been trained by pre-processing historical reviews to generate a minimum feature set that corresponds to the additional review information and applying a classification technique to the feature set (C13:7 to C15:25; Dillard teaches a similar customer review comment selection system that trains a machine learning model using a minimum feature classification technique with respect to how the comment is classified within the system. The system scores positive and negative sentiment ratings similar to the combination (specifically Mote) that teaches using the comment positive/negative rating to determine fraudulent reviews. It would be obvious to combine the training of machine learning using techniques to improve the comment rating system of the combination the ability for the training to include a minimum feature set with classification techniques as taught by Dillard as the minimum feature and classification technique allows for improved accuracy and error reduction within the model [Dillard C15:5-25].
Examiner notes that the training step as currently claimed is a passive limitation that occurs outside the scope of the claimed invention. The claims merely describe that at some point in time prior to the system analyzing that the model has been trained. Thus the training is merely to be completed as some point in time and can be trained prior to the active claim limitation steps. Further, in terms of compact prosecution, Dillard, within the combination, teaches the classification and minimum feature training.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the trained machine learning model based user comment system of the combination the ability for the training to include a minimum feature set and applying a classification technique as taught by Dillard since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the minimum feature and classification technique allows for improved accuracy and error reduction within the model [Dillard C15:5-25].
Therefore, from this teaching of Dillard, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the trained machine learning model based user 
Regarding claim 9, the combination teaches the above-enclosed limitations; 
Mote further discloses wherein the review information, included in a review of the one or more reviews, includes at least one of: 
information identifying the particular source (Paragraph [22-34]; Mote discloses that the information received to be analyzed includes the IP address and geographic location of the originating comment (interpreted as identifying the source).); 
information identifying the user profile (Paragraph [22-34]; Mote discloses that the information received to be analyzed includes the account information of the user (interpreted as user profile).); 
a comment (Paragraph [22-34]; Mote discloses that the information received to be analyzed includes the submission (comments and reviews).); 
another comment concerning an attribute of the product or service; 
an image associated with the product or service; 
a rating associated with the review (Paragraph [22-34]; Mote discloses that the information received to be analyzed includes the submission (rating).); or 
a submission time associated with the review (Paragraph [22-34]; Mote discloses that the information received to be analyzed includes the timestamps of previously submitted reviews and the timing of the current submission.).  
Regarding claim 13, the combination teaches the above-enclosed limitations;
Jain further teaches wherein the one or more processors are further configured to perform one or more actions including at least one of: 
testing the product or service; testing an attribute of the product or service; 
generating and sending an electronic message to a user associated with the particular review (Paragraphs [49-54, 80-84, and 147-151]; Jain teaches that the system can recommend that the suggested response be a private message for the user based on the particular review.); 
generating and sending a discount offer to the user associated with the particular review (Paragraphs [49-54, 80-84, and 147-151]; Jain teaches that the system can recommend that the suggested response be a private message with a coupon (interpreted as discount offer) for the user based on the particular review.); or 
generating and sending a financial offer to the user associated with the particular review (Paragraphs [49-54, 80-84, and 147-151]; Jain teaches that the system can recommend that the suggested response be a private message with a coupon (interpreted as financial offer) for the user based on the particular review.). 
Regarding claim 14, the combination teaches the above-enclosed limitations;
Jain further teaches wherein the suggested response includes at least one of: 
information related to testing of the product or service;
 information related to testing of an attribute of the product or service; Attorney Docket No. 0104-0241 
information related to delivery of an electronic message to a user associated with the particular review (Paragraphs [49-54, 80-84, and 147-151]; Jain teaches that the system can recommend that the suggested response be a private message with a coupon for the user based on the particular review.); 
information related to delivery of a discount offer to the user associated with the particular review (Paragraphs [49-54, 80-84, and 147-151]; Jain teaches that the system can recommend that the suggested response be a private message with a coupon (interpreted as discount offer) for the user based on the particular review.); or 
information related to delivery of a financial offer to the user associated with the particular review (Paragraphs [49-54, 80-84, and 147-151]; Jain teaches that the system can recommend that the suggested response be a private message with a coupon (interpreted as financial offer) for the user based on the particular review.).  
Regarding claim 15, Mote discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to (Figs 1, 2, 3, 5, and paragraphs [14-17 and 43-51]; Mote discloses the storage and processors to execute the system.): 
obtain information that identifies a product or service (Fig 4 and paragraphs [12-21]; Mote discloses a fraudulent review system that receives product information including reviews, ratings, information related to software applications, and content.); 
collect one or more reviews associated with the product or service from one or more sources, wherein each review of the one or more reviews includes respective review information (Fig 4 and paragraphs [12-27]; Mote discloses a fraudulent review system that receives product information including reviews, ratings, information related to software applications, and content. The review information includes different submission information such as ratings, social networking interactions, abuse flags, shares, comments, and likes (interpreted as respective review information). The ; 
process the one or more reviews to determine respective additional review information associated with each review of the one or more reviews (Fig 4 and paragraphs [24-34]; Mote discloses that the submission analyzer uses the user submission (comments, rating, shares) alongside additional review information (volume of user submissions, timestamps of user submissions, rate of submissions as a ratio for downloaded products) to determine if the reviews are fraudulent.), 
the additional review information including, for each respective review: an indicator of review authenticity (Fig 4 and paragraphs [24-36]; Mote discloses that the submission analyzer uses the user submission (comments, rating, shares) alongside additional review information (volume of user submissions, timestamps of user submissions, rate of submissions as a ratio for downloaded products) to determine if the reviews are fraudulent.); 
a review history associated with a user profile associated with the respective review (Fig 4 and paragraphs [24-34]; Mote discloses that the submission analyzer uses the user submission (comments, rating, shares) alongside additional review information (volume of user submissions, rate of submissions as a ratio for downloaded products, ; and 
a measure of influence associated with the user profile (Paragraphs [19-34]; Mote discloses that the system receives and analyzes user submissions based on likes and other social media interactions (interpreted as measure of influence as based on originally filed specification [21-25]).); 
select, using a machine learning model, a particular review, of the one or more reviews, based on the review information and the additional review information associated with the one or more reviews, wherein the one or more processors (Fig 4 and paragraphs [24-42]; Mote discloses that the review submission analyzer utilizes weights derived via machine learning based on the submission information (the above review and additional information) to analyze and process the detection conclusion (fraudulent or not) for the review/user account., 
when selecting the particular review, are configured to: 
provide, as input to the machine learning model, the respective additional review information associated with each review of the one or more reviews (Fig 4 and paragraphs [24-42]; Mote discloses that the review submission analyzer utilizes weights derived via machine learning based on the submission information (the above review and additional information) to , 
receive, as output from the machine learning model, respective relevance scores indicating, for each review of the one or more reviews, a respective measure of importance that is based on the additional review information (Fig 4 and paragraphs [24-42]; Mote discloses that the submission analyzer basis the conclusion from a suspicion score. Mote further discloses a threshold suspicion level with respect to the suspicion score regarding a review/account being fraudulent (interpreted as a “respective measure of importance”.), and 
select the particular review based on a particular respective relevance score, for the particular review, being higher than the other respective relevance scores of the respective relevance scores (Fig 4 and paragraphs [24-42]; Mote discloses that based on the suspicion score that a review/account is fraudulent and selected for the detection conclusion which includes selecting accounts to receive penalties (warnings, suspension, cancelling, penalizing an account). The suspicion score can be used to determine if the comment is above a threshold and having the detection conclusion generated based on the threshold (interpreted as higher than the other respective relevance scores).);
process the particular review to determine a comment concerning the product or service (Fig 4 and paragraphs [24-42]; Mote discloses that the ;
Mote discloses the above-enclosed limitations with regards to a fraudulent review system using a machine learning model to flag and process user reviews/accounts, however, Mote does not specifically disclose that the system generates a suggested response, displaying the suggested response, and obtaining an input regarding the selection of the suggested response to cause the response to be posted.
Jain teaches generate, based on the comment, a suggested response to the particular review (Fig 2, 3, 7, 8, 16, and paragraphs [118-124, and 160-163]; Jain teaches that a similar user review response system allows for a determined comment (based on positive, negative, or other elements) to be responded to and generate a suggested response.); 
cause display, on a display of a client device, of a prompt for causing the suggested response to be posted in response to the particular review (Fig 2, 3, 7, 8, 16, and paragraphs [118-124, and 160-163]; Jain teaches that a similar user review response system allows for a determined comment (based on positive, negative, or other elements) to be responded to and generate a suggested response. The system displays the ; 
obtain, from the response from the client device, input indicating selection of the suggested response; determine, based on the review information included in the particular review, a particular source, of the one or more sources, associated with the particular review; and cause the suggested response to be posted to the particular source (Fig 2, 3, 7, 8, 16, and paragraphs [118-124, and 160-163]; Jain teaches that a similar user review response system allows for a determined comment (based on positive, negative, or other elements) to be responded to and generate a suggested response. The system displays the suggested responses for the business representative to select or refuse to respond. Once the response is selected then the response is posted/messaged and other actions can be through an API of the publisher.
The suggested response and selection by a business representative is determined through the system analysis using review and metadata information (similar to Mote using review and additional information regarding a fraudulent review). Mote discloses that the review analyzer has a manual review component and Jain teaches that the review response is selected by a business representative, so the combination is combining the method and aspects of the review detection of Mote with the suggested response within a manual review as taught by Jain which would be obvious .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the fraudulent review system detecting and responding to comments via machine learning scores of Mote to include the ability of the responses to be suggested and having a user select the response to be posted as taught by Jain since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the penalties and responses disclosed by both Jain and Mote can be severe punishments (suspension or cancellation of an account) or positive feedback to retain customers (apologies or incentives) which allows for a greater spectrum of responses that would help the business reputation in responding to a plurality of situations which provides greater discretion for handling each unique scenario.
Therefore, from this teaching of Jain, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the machine learning model has been trained to generate a minimum feature set and applying a classification technique to the feature set;
Dillard teaches wherein the machine learning model has been trained by pre-processing historical reviews to generate a minimum feature set that corresponds to the additional review information and applying a classification technique to the feature set (C13:7 to C15:25; Dillard teaches a similar customer review comment selection system that trains a machine learning model using a minimum feature classification technique with respect to how the comment is classified within the system. The system scores positive and negative sentiment ratings similar to the combination (specifically Mote) that 
Examiner notes that the training step as currently claimed is a passive limitation that occurs outside the scope of the claimed invention. The claims merely describe that at some point in time prior to the system analyzing that the model has been trained. Thus the training is merely to be completed as some point in time and can be trained prior to the active claim limitation steps. Further, in terms of compact prosecution, Dillard, within the combination, teaches the classification and minimum feature training.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the trained machine learning model based user comment system of the combination the ability for the training to include a minimum feature set and applying a classification technique as taught by Dillard since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of 
Therefore, from this teaching of Dillard, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the trained machine learning model based user comment system of the combination the ability for the training to include a minimum feature set and applying a classification technique as taught by Dillard for the purposes of the minimum feature and classification technique allows for improved accuracy and error reduction within the model [Dillard C15:5-25].
Regarding claim 17, the combination teaches the above-enclosed limitations; 
Mote further discloses wherein the one or more instructions, that cause the one or more processors to generate the suggested response to the particular review, cause the one or more processors to: 
obtain information concerning historical reviews and responses concerning the product or service (Paragraphs [24-34]; Mote discloses that the review information analyzed includes previously submitted comments/reviews (interpreted as historical reviews and responses) to determine similarities.);
.  
Regarding claim 18, the combination teaches the above-enclosed limitations; 
Jain teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: generate a message that includes information concerning the particular review, information identifying the source, the review information included in the particular review, the additional review information associated with the particular review, the suggested response, or the prompt (Fig 4 and paragraphs [47-51 and 141-145]; Jain teaches that the response system responds to the particular reviews through the API of the publisher with the suggested response (and a suggested response can be a private message [162-164]).); and 
send the message to a different device to cause the different device to display the message on a display of the different device (Fig 4 and 
Regarding claim 19, the combination teaches the above-enclosed limitations; 
Jain teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
generate a message that includes a link to the source, a link to the particular review, or a link to the suggested response (Paragraphs [47-51]; Jain teaches that the system can transmit through the API hyperlinks within a superset of content (which would include the suggested response).); and 
send the message to a different device to cause the different device to display the message on a display of the different device (Fig 4 and paragraphs [47-51 and 141-145]; Jain teaches that the response system responds to the particular reviews through the API of the publisher. The particular user being sent the private message is interpreted as the different .  
Regarding claim 20, the combination teaches the above-enclosed limitations; 
Mote further discloses wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: cause the machine learning model to be updated based on information identifying the particular review, the review information included in the particular review, the additional review information associated with the particular review, the suggested response, or the prompt (Paragraphs [24-34]; Mote discloses that the machine learning model is trained (interpreted as updated) based on the review information (such as spam messages).).  
Regarding claim 21, the combination teaches the above-enclosed limitations; 	
Mote further discloses wherein the one or more processors, when generating the suggested response, are further configured to: 
obtain information concerning historical reviews and historical responses concerning the product or service (Paragraphs [24-34]; Mote ;
Mote discloses that the review analyzer processes historical reviews and comments and the combination of the independent claim would further have Jain teaching (Fig 2, 3, 7, 8, 16, and paragraphs [118-124, and 160-163]) that a similar user review response system allows for a determined comment (based on positive, negative, or other elements) to be responded to and generate a suggested response based on the information and content of the particular review (which in the combination would include the previously submitted reviews).
Regarding claim 22, the combination teaches the above-enclosed limitations; 
Jain further teaches wherein the one or more instructions, that cause the one or more processors to cause the suggested response to be posted to the source, cause the one or more processors to: determine an application programming interface (API) associated with the source; and send the suggested response to the source via the API to cause the source to post the suggested response in response to the particular review (Fig 4 and paragraphs [47-50, 64-67, 121-124, and 141-144]; Jain teaches that the response system responds to the particular reviews through the API of the publisher.).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mote et al [2014/0230053], hereafter Mote, in view of Jain et al [2015/0287100], hereafter Jain, and Dillard et al [9,672,555], hereafter Dillard, further in view of Appalaraju et al [10,089,661], hereafter Appalaraju.
Regarding claim 11, the combination teaches the above-enclosed limitations, however the combination does not specifically disclose an aspect of a testing protocol and causing a product to be tested based on the protocol; 
Appalaraju teaches wherein the one or more processors, are further configured to: generate a testing protocol based on the particular review; and cause the product or service to be tested based on the testing protocol  (C11:3 to C14:11; Appalaraju teaches that a software application store (similar to Mote’s application store) would have a monitoring platform (similar to Mote having a comment review monitoring system) that would be able to utilize text reviews to determine a topic discovery that would be used to identify software products to test.
This would be obvious to combine with the suggested response system of the combination since a product having non-fraudulent low rating reviews might indicate a potential issue with the product itself and testing the product based on the reviews allows for a quicker response and (if .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user comment review and suggested response system of the combination to include the ability to have a particular review generate a testing protocol as taught by Appalaraju since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable since a product having non-fraudulent low rating reviews might indicate a potential issue with the product itself and testing the product based on the reviews allows for a quicker response and (if necessary) solution that can be disseminated using the suggested response system to reach the customers affected.
Therefore, from this teaching of Appalaraju, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user comment review and suggested response system of the combination to include the ability to have a particular review generate a testing protocol as taught by Appalaraju for the purposes of a product having non-fraudulent low rating reviews might indicate a potential issue with the product itself and testing the product 
Regarding claim 12, the combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the action is a product or service to be tested;
Appalaraju teaches wherein the one or more processors are further configured to: identify an attribute, of the product or service, that is a subject of the particular review; and cause the attribute of the product or service to be tested (C11:3 to C14:11; Appalaraju teaches that a software application store (similar to Mote’s application store) would have a monitoring platform (similar to Mote having a comment review monitoring system) that would be able to utilize text reviews to determine a topic discovery that would be used to identify software products to test.
This would be obvious to combine with the suggested response system of the combination since a product having non-fraudulent low rating reviews might indicate a potential issue with the product itself and testing the product based on the reviews allows for a quicker response and (if necessary) solution that can be disseminated using the suggested response system to reach the customers affected.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user 
Therefore, from this teaching of Appalaraju, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user comment review and suggested response system of the combination to include the ability to have a particular review generate a testing protocol as taught by Appalaraju for the purposes of a product having non-fraudulent low rating reviews might indicate a potential issue with the product itself and testing the product based on the reviews allows for a quicker response and (if necessary) solution that can be disseminated using the suggested response system to reach the customers affected.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mote et al [2014/0230053], hereafter Mote, in view of Jain et al [2015/0287100], hereafter Jain and Dillard et al [9,672,555], hereafter Dillard, further in view of Fraczak et al [2013/0290333], hereafter Fraczak.
Regarding claim 23, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the system removes data for the manipulation and training model; 
Fraczak teaches further comprising: processing historical information concerning historical reviews and historical responses using a data manipulation procedure to one or more of: 
remove irrelevant information from the historical information (Figures 1, 1f, 1g, and paragraphs [25-40]; Fraczak teaches a similar machine learning model that monitors responses and comments and teaches filtering comments and responses to remove irrelevant information from the microblog updates (interpreted as historical information through the combination with Mote that teaches the specific historical information). The combination with the filtering and removing of irrelevant information provides a better trained machine learning model that can prioritize actionable comments/responses (which would provide better decision outputs for Mote within the comment element for providing actions of fines, , 
remove confidential data from the historical information, or remove corrupt data from the historical information; and 
In combination, Mote discloses training the machine learning model using the processed historical information (Paragraphs [24-34]; Mote discloses that the system utilizes machine learning algorithms that have been trained based on the different information (review and additional as discussed above). Further, Fraczak teaches that the prioritized and filtered machine learning data is used to process a similar score and influence measure that is similar in actionable aspects taken within Mote. Thus the combination of Fraczak within the combination of Mote and Jain teaches the training machine learning model with the processed (as interpreted as filtered through Fraczak) using the historical information.
Further, Examiner notes, as per Applicant-initiated interview [May 6, 2020], the training of the model is not a specific training model and thus Mote, in combination with Jain and Fraczak, discloses a training method for the review system would fall under the broadest reasonable interpretation of the claimed/disclosed training method.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the machine learning model system of the comments being scored of the combination the 
Therefore, from this teaching of Fraczak, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the machine learning model system of the comments being scored of the combination the ability for the machine learning model to be trained using filtered information that removes irrelevant information as taught by Fraczak for the purposes of filtering and removing of irrelevant information provides a better trained machine learning model that can prioritize actionable comments/responses (which would provide better decision outputs for Mote within the comment element for providing actions of fines, suspensions, and other actions taken based on the machine learning model).
Response to Arguments
In response to the arguments filed December 14, 2020 on pages 15-16 regarding the 35 USC 103 rejection, specifically that the cited prior art Mote in view of Jain does not teach the amended claim limitation “wherein the machine learning model has been trained by pre-processing historical reviews to generate a minimum feature set that corresponds to the additional review information and applying a classification technique to the feature set”.
Examiner respectfully disagrees.
Mote in view of Jain teach a user submitted comment system that determines a score for a review using a trained machine learning model to generate a response to the comment, however, the combination does not specifically teach that the machine learning model has been trained to generate a minimum feature set and applying a classification technique to the feature set. 
Dillard teaches [C13:7 to C15:25] a similar customer review comment selection system that trains a machine learning model using a minimum feature classification technique with respect to how the comment is classified within the system. The system scores positive and negative sentiment ratings similar to the combination (specifically Mote) that teaches using the comment positive/negative rating to determine fraudulent reviews. It would be obvious to combine the training of machine learning using techniques to 
Examiner notes that the training step as currently claimed is a passive limitation that occurs outside the scope of the claimed invention. The claims merely describe that at some point in time prior to the system analyzing that the model has been trained. Thus the training is merely to be completed as some point in time and can be trained prior to the active claim limitation steps. Further, in terms of compact prosecution, Dillard, within the combination, teaches the classification and minimum feature training.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Mote in view of Jain and Dillard, and, where appropriate, in further view of Appalaraju and Fraczak. 
Lacking any further arguments, claims 1, 2, 4-9, 11-15, and 17-23 are maintaining the 35 USC 103 rejection as being taught by the prior art, as rejected above in light of the amended claim elements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sarin et al [10,877,632] (Same assignee [capital one] with published patent that has significant overlap in specification language);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687.  The examiner can normally be reached on M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/PAUL R FISHER/Primary Examiner, Art Unit 3689